UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WAYNE BERNARD GUNTHER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00099-CCB-1)


Submitted:   August 22, 2012                 Decided:   October 16, 2012


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan P. Van Hoven, JONATHAN P. VAN HOVEN, PA, Baltimore,
Maryland, for Appellant.   Rod J. Rosenstein, United States
Attorney, John F. Purcell, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Wayne Bernard Gunther, Jr. was

convicted of two counts of possession with intent to distribute

500 grams or more of cocaine, 21 U.S.C. § 841(a)(1), in the

United States District Court for the District of Maryland.          He

was   sentenced   to   concurrent   terms   of   seventy-five   months’

imprisonment.

            On appeal, Gunther first contends that the district

court erred when it denied his motion to suppress.        “[W]e review

the district court’s factual findings for clear error and its

legal conclusions de novo.”     United States v. Farrior, 535 F.3d

210, 217 (4th Cir. 2008).

            The facts surrounding this contention are as follows.

On January 23, 2006, Baltimore City Police Detective Milton Lynn

conducted a traffic stop in Baltimore City on a silver Cadillac

automobile driven by a person who identified himself as Gabriel

Levroney.     Levroney did not have his driver’s license.        While

trying to ascertain the identity of the driver, Detective Lynn

observed that Levroney apparently tried to conceal an envelope

that he pushed down between the front seats.       During the traffic

stop, a drug detection canine that Detective Lynn had called to

the scene scanned the exterior of the Cadillac automobile and

gave a positive alert for the presence of narcotics on all four

of the tires, as well as the driver and passenger side door

                                    2
seams.       The positive alert by the canine resulted in the search

of     the     Cadillac      automobile,             during    which    Detective      Lynn

discovered an unopened box of baggies and an unopened box of

baking soda, both of which are associated with the packaging of

narcotics.          Detective Lynn also discovered the above-mentioned

envelope, which was found to be addressed to Levroney at “7905

Valley Manor Road, [Apartment] F[,] . . . Owings Mills, MD.”

(J.A. 126).

               A few days after the stop of the Cadillac automobile,

Detective Lynn conveyed the above details of the encounter with

Levroney, as well as his suspicion that Levroney was involved in

drug trafficking, to Detective Jason Sutton of the Baltimore

County Police Department, given that 7905 Valley Manor Road is

located in Baltimore County.

               On    January        31,    2006,        Detective      Sutton      conducted

surveillance at 7905 Valley Manor Road during which he observed

that     the    Cadillac       automobile            stopped   by   Detective      Lynn   on

January 23 was parked at that address.                         On the evening of March

9, 2006, Detective Sutton conducted further surveillance at 7905

Valley       Manor    Road     in    the       course    of    which    he    observed    an

individual,          later   found        to    be     Gunther,     exit     the   building

carrying a white trash bag and a gold gift bag.                            Gunther dropped

the white trash bag in a dumpster and carried the gold gift bag

to a Toyota automobile, which Gunther entered and drove away.

                                                 3
The   Toyota   automobile      was   found     to    be   registered      to    Miesha

Foreman, 7905 Valley Manor Road, Apartment F, the same address

that Detective Lynn had observed on the envelope in the Cadillac

automobile driven by Levroney.                Detective Sutton followed the

Toyota automobile.         Upon noticing that Gunther appeared not to

be wearing a seat belt, in violation of Maryland law, Detective

Sutton requested that a marked patrol vehicle conduct a traffic

stop.      Anticipating a traffic stop of the Toyota automobile,

Detective Sutton also requested that a drug detection canine be

brought to the scene.

             The patrol car that responded to the request that a

traffic stop be made on the Toyota automobile was operated by

Officer Jeffrey Miller.          Although Officer Miller had received

information that the driver of the Toyota automobile was not

wearing    a   seat    belt,    he   did      not    personally       observe     that

violation.         Thus,   Officer   Miller         did   not   stop     the    Toyota

automobile based on a seat belt violation.                      Instead, Officer

Miller executed a traffic stop of the Toyota automobile for a

speeding violation after he paced it for over two miles while it

was traveling sixty-two miles per hour in a fifty-five miles per

hour zone on Interstate 695.             The time of the traffic stop of

the Toyota automobile was 9:02 p.m.

            Upon     being    approached       by    Officer       Miller,     Gunther

produced    his    driver’s    license       but    was   unable    to   locate   the

                                         4
vehicle registration after looking for it for a minute or two.

Gunther     was       permitted       to        use    a     cell        phone     to     call       his

girlfriend, the owner of the Toyota automobile.                                  After a minute

or so, Gunther located the registration card and presented it to

Officer Miller.          Upon receipt of the registration card, Officer

Miller    returned       to     his    patrol          car     to    conduct        the       several

computerized       record       checks      that       are     routinely         made     during       a

traffic    stop.        According          to    Officer       Miller,       it    took       between

approximately one and five minutes to complete each of these

four     checks,       after     which      he        prepared       two     traffic          warning

citations, each of which took about two minutes to complete.

Officer Miller observed a gold gift bag in the front passenger

seat of the Toyota automobile during his encounter with Gunther.

               While    Officer       Miller          was    occupied       with    the       traffic

stop, other officers arrived at the scene.                               Detective Sutton was

briefly at the scene, but upon the arrival of his colleague,

Detective       Scott    Griffin,          Detective          Sutton       returned        to       7905

Valley Manor Road to search the dumpster into which Gunther had

dropped the white trash bag.                     Upon Detective Griffin’s arrival,

he consulted with another officer who was already on the scene.

Detective Griffin was informed that Gunther had consented to the

search    of    his     person    but       had       declined       to    allow        the     Toyota

automobile       to     be     searched.              During       his     conversation             with

Detective      Griffin,        Gunther      stated          that    he    came     from       “up    the

                                                  5
road” and was headed to see family in Salisbury.                      (J.A. 283).

During this exchange, Gunther would not provide the address from

which he was traveling.         Detective Griffin testified that when

he inquired about the contents of the gold gift bag, Gunther

stated that the bag contained a shirt for a friend in Salisbury.

However, Gunther would not provide the name of the friend, and

he   became    visibly   nervous   when      Detective     Griffin’s    questions

focused on the gold gift bag.

              While   Officer   Miller       was   still   in   his   patrol   car

completing the routine traffic checks associated with the stop,

at approximately 9:31 p.m., Detective Sutton reported to the law

enforcement officers at the scene of the traffic stop that he

had found what was believed to be marijuana and drug residue in

a white trash bag recovered from the dumpster at 7905 Valley

Manor Road, and that the trash bag also contained papers for

7905 Valley Manor Road, Apartment F.

              Officer Miller was still in his patrol car conducting

computer checks when the drug detection canine arrived at 9:32

p.m.    Within a couple of minutes, the canine alerted positively

to the passenger door adjacent to the gold gift bag on the front

seat.    Based on that alert, the gift bag was searched.                  It was

found to contain a one-kilogram brick of cocaine.

              Following his arrest, Gunther was interviewed by law

enforcement agents.         Gunther provided a written statement in

                                         6
which he admitted that he paid $24,500.00 for the cocaine; that

he purchased the cocaine in Philadelphia; and that he went to

Philadelphia every three weeks to buy cocaine.               During a search

of 7905 Valley Manor Road, Apartment F the following day, law

enforcement agents recovered a tape-wrapped package of cocaine;

two plastic bags, each containing an additional 7.5 ounces of

cocaine, and a Bersa .380 semi-automatic handgun.

            In the district court, Gunther challenged the scope

and duration of the traffic stop.          At the suppression hearing,

Officer Miller testified that he did not present the traffic

warning citations to Gunther as quickly as he might have absent

the    ongoing   investigation.      Consequently,    the    district    court

addressed whether there was sufficient articulable suspicion to

extend the stop to 9:31 p.m., when Detective Sutton completed

the search of the dumpster and relayed his findings to the law

enforcement officers at the scene of the traffic stop.                  In the

district court’s view, if the traffic stop was permissible up to

9:31    p.m.,    the   continued   detention   from   that    point   on   was

permitted based on the evidence obtained from the white trash

bag by Detective Sutton at the dumpster, namely, marijuana, drug

residue, and papers for 7905 Valley Manor Road, Apartment F.

Given the district court’s estimate of the period of detention

justified by the traffic stop alone as being between ten and

fifteen minutes, which would have taken until the 9:12 to 9:17

                                      7
p.m.    time    frame,    there    was    an       extension     of     approximately

fourteen   to    nineteen      minutes   for       which    additional        reasonable

suspicion was necessary.           According to the district court, the

extension of the traffic stop to 9:31 p.m. was justified under

the circumstances presented to the law enforcement officers.                           In

so holding, the district court relied on the evidence observed

by Detective Lynn and Gunther’s evasive behavior/answers at the

traffic stop.

            A temporary detention of an automobile, even if only

for a limited time or purpose, constitutes a Fourth Amendment

seizure. Whren v. United States, 517 U.S. 806, 809–10 (1996).

Because    a    routine    “traffic      stop      is   .    .   .     more    like   an

investigative       detention      than        a     custodial         arrest,”       its

limitations must be evaluated under the dual inquiry set out in

Terry v. Ohio, 392 U.S. 1 (1968).                    United States v. Guijon–

Ortiz, 660 F.3d 757, 764 (4th Cir. 2011) (internal quotation

marks omitted).       Under this analysis, we determine whether the

stop “was justified at its inception” and “whether the continued

stop was sufficiently limited in scope and duration to satisfy

the    conditions   of    an   investigative         seizure.”         Id.    (internal

quotation marks omitted).

            Regarding the first Terry inquiry, if an officer has

probable cause or reasonable suspicion to believe a suspect has

violated    a   traffic    law,   the    officer’s          decision    to     stop   the

                                          8
suspect’s       car     is    reasonable            under    the     Fourth      Amendment,

regardless of the officer’s subjective motivation for the stop.

United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).                                  In

evaluating       the    second      inquiry,        we   must     consider      whether    the

officer        “‘diligently         pursue[d]         the     investigation           of   the

justification for the stop.’”                       Guijon–Ortiz, 660 F.3d at 768

(quoting United States v. Digiovanni, 650 F.3d 498, 509 (4th

Cir. 2011)).

               A lawful routine traffic stop justifies detaining the

car’s occupants for the time necessary to request a driver’s

license    and    registration,        run      a    computer      check,      and    issue   a

citation.        Digiovanni, 650 F.3d at 507.                      The officer also is

permitted to request passenger identification or inquire into

unrelated       matters,     as     long   as       doing    so    does   not    measurably

prolong the length of the traffic stop.                         Guijon–Ortiz, 660 F.3d

at 765.        However, the officer may not “‘definitively abandon[]

the   prosecution       of    the    traffic        stop    and    embark[]      on   another

sustained        course       of      investigation’”               absent       additional

justification.          Id. at 766 (quoting United States v. Everett,

601 F.3d 484, 495 (6th Cir. 2010)).                      In other words, if a police

officer        seeks    to    prolong      a        traffic       stop    to     allow     for

investigation into a matter outside the scope of the initial

stop,     he     must    possess      reasonable            suspicion     of     additional

criminal activity.           Digiovanni, 650 F.3d at 507.

                                               9
              While     there      is     no    “precise          articulation      of       what

constitutes reasonable suspicion,” United States v. Branch, 537

F.3d 328, 336 (4th Cir. 2008) (citation and internal quotation

marks   omitted),          “a    police    officer          must     offer    specific       and

articulable facts that demonstrate at least a minimal level of

objective justification for the belief that criminal activity is

afoot.”       Id.     at    337    (citation        and      internal       quotation    marks

omitted).      Officers may use their “training and expertise” to

identify      sets      of       factors       which        are      “individually       quite

consistent with innocent travel” yet “taken together, produce a

reasonable     suspicion          of    criminal       activity.”            Id.   at    336–37

(citation and internal quotation marks omitted).

              The    initial       stop    of    the        Toyota    automobile        is   not

seriously in dispute.                  But Gunther does contend that the law

enforcement         officers      unlawfully        prolonged         the    traffic     stop.

This contention is without merit.

              As noted above, if a police officer seeks to prolong a

traffic stop to allow for investigation into a matter outside

the   scope    of     the       initial    stop,       he    must     possess      reasonable

suspicion of other criminal activity, Digiovanni, 650 F.3d at

507, a showing of which must include “specific and articulable

facts that demonstrate at least a minimal level of objective

justification for the belief that criminal activity is afoot,”

Branch, 537 F.3d at 337 (citation and internal quotation marks

                                               10
omitted).       Here, the scope and duration of the stop were not

unreasonable because there was reasonable suspicion present to

extend the length of the stop.                   Gunther was observed leaving a

location, in a vehicle registered to that location, carrying a

package.        The law enforcement officers had reason to believe

that the location was linked to drug trafficking by factors that

included a positive alert by a drug detection canine on another

vehicle linked to that location, the discovery of drug packaging

materials from that vehicle, the attempt by the driver of that

vehicle    to    conceal      an    envelope      bearing   the     address   of   the

location,    and   the     later     surveillance      of   that    vehicle   at   the

location.       Gunther also was evasive, both in his behavior and

his answers to Detective Griffin’s questions, during the ten to

fifteen minute time frame recognized by the district court as

necessary to conclude the initial stop.                     These facts permitted

the short extension of the stop to 9:31 p.m. to dispel the law

enforcement      officers’         suspicions.       Moreover,      once    Detective

Sutton found the evidence in the white trash bag in the dumpster

and relayed his findings to the law enforcement officers at the

scene of the traffic stop, a further detention of Gunther was

permitted.        In   sum,    we    hold    there    was    no    Fourth   Amendment

violation in this case.

            Gunther also contends that, by delaying the filing of

the   indictment,      the    government         violated   his    Fifth    Amendment

                                            11
right to due process of law.                   We review this claim de novo.

Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir. 2004).

             “[T]he Due Process Clause of the Fifth Amendment would

require dismissal of the indictment if it were shown at trial

that the pre-indictment delay in this case caused substantial

prejudice to appellees’ rights to a fair trial and that the

delay was an intentional device to gain tactical advantage over

the    accused.”        United   States    v.     Marion,    404   U.S.    307,    324

(1971). “This is a heavy burden because it requires not only

that   a   defendant      show   actual    prejudice,       as   opposed    to    mere

speculative prejudice, but also that he show that any actual

prejudice was substantial--that he was meaningfully impaired in

his ability to defend against the state’s charges to such an

extent     that   the    disposition      of    the   criminal     proceeding      was

likely affected.”         Jones v. Angelone, 94 F.3d 900, 907 (4th Cir.

1996) (citations omitted).

             In this case, Gunther fails to demonstrate any actual

prejudice.        Gunther    claims    that      actual   prejudice    is    present

because he was unable to corroborate his testimony that he was

wearing a seat belt at the time of the traffic stop.                       According

to Gunther, due to the delay, he no longer had access to the

Toyota automobile by the time of the suppression hearing and he

was    therefore        unable   to   prove       that,     because   the    Toyota

automobile had an automatic restraint system, he necessarily was

                                          12
wearing    a    seat    belt      at   the    time    he     was    stopped.       However,

whether the Toyota automobile could have been produced did not

actually prejudice Gunther’s case because he was stopped for

speeding and not a seat belt violation.

               Alternatively,          Gunther      claims    that    he    was   actually

prejudiced       because,      but      for    the    delay,       Detective      Griffin’s

testimony       concerning        Gunther’s        travel    plans    would      have   been

contradicted by the testimony of another officer at the scene.

Although it is unclear how Gunther’s defense was meaningfully

impaired       by    this   officer’s         alleged       faded    memory,      Detective

Sutton’s police report plainly memorializes the substance of the

testimony Gunther sought from this officer.                               Accordingly, we

conclude that there was no Fifth Amendment violation in this

case.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented       in    the    materials

before    the       court   and    argument        would     not    aid   the    decisional

process.



                                                                                   AFFIRMED




                                              13